Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2009

Juan Mota v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1457




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Juan Mota v. USA" (2009). 2009 Decisions. Paper 1313.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1313


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-154                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 09-1457
                                       ___________

                                  IN RE: JUAN MOTA,
                                                Petitioner

                                          ______

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                                   Division of St. Thomas
                              (D.V.I. Civil No. 04-cv-00071)
                        District Judge: Honorable Curtis V. Gomez
                       ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      April 9, 2009

             Before: SLOVITER, FUENTES and JORDAN, Circuit Judges


                               (Opinion filed: May 26, 2009)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

      In February 2009 Juan Mota filed this pro se mandamus petition seeking an order

that the District Court immediately rule upon the motion he filed pursuant to 28 U.S.C. §

2255 four years ago.

      Subsequently, on February 9, 2009, the District Court appointed counsel for Mota
and scheduled an evidentiary hearing on his § 2255 motion. That hearing took place on

March 17, 2009. The government has filed a memorandum in the District Court and

Mota has been given until April 6, 2009 to respond.

      The District Court has now proceeded on Mota’s § 2255 motion, and we are

confident that the court will eventually rule on the motion promptly. Accordingly, we

will deny his petition for a writ of mandamus.




                                            2